DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 3/29/2019. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 10,289,686. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10,289,686 appears to anticipate claim 1 of current application 16/370,397.

US Patent 10,289,686
Current Application 16/370,397
 1.  A method for servicing requests, the method comprising: 

at a content management system: 

receiving a first request from a first requesting entity to perform an action on an object corresponding to content in a content repository of the content management system;  

determining an object type corresponding to the object;  making a first determination that the determined object type of the object is dynamic content type (DCT);  

based on the first determination, invoking a DCT rules engine, the DCT rules engine: 

determining a context for the first request the context for the first request comprising values for a first set of parameters associated with the request;  

identifying a DCT rule, from multiple DCT rules, based on the context, wherein each of the multiple DCT rules includes a context definition for the DCT rule specifying a second set of parameters and the DCT rule is identified as the DCT rule that matches the request at a most granular level based on the first set of parameters associated with the request and the context definition specifying the second set of parameters for the DCT rule;  and 

servicing the first request using the identified OCT rule by applying the DCT rule based on the values for the first set of parameters associated with the request. 
1.  A method for servicing requests, the method comprising: 

receiving, from a first requesting entity, a first request to perform an action on an object;  


making a first determination that an object type of the object is dynamic content type (DCT);  


based on the first determination, obtaining a context for the first request;  

identifying a DCT rule based on the context;  and















serving the first request using the DCT rule. 
 
 
 2.  The method of claim 1, further comprising: receiving, from a second requesting entity, a second request to perform the action on the object;  
making a second determination that the object type of the object is DCT;  

based on the second determination, determining a second context for the second request;  

identifying a second DCT rule based on the second context;  and 
servicing the second request using the second DCT rule. 
2.  The method of claim 1, further comprising: receiving, from a second requesting entity, a second request to perform the action on the object;
  making a second determination that the object type of the object is DCT;  

based on the second determination, obtaining a second context for the second request;  
identifying a second DCT rule based on the second context;  and 

serving the second request using the second DCT rule. 
 
 
     3.  The method of claim 2, further comprising: after servicing the first request and prior to receiving the second request, obtaining the second DCT rule. 
3.  The method of claim 2, further comprising: after servicing the first request and prior to receiving the second request, obtaining the second DCT rule. 
 
 
    4.  The method of claim 2, further comprising: after storing the object in the content repository and prior to receiving the first request, obtaining the DCT rule. 
4.  The method of claim 2, further comprising: after storing the object in a content repository and prior to receiving the first request, obtaining the DCT rule. 
 
 
5.  The method of claim 4, further comprising: after storing the object in the content repository and prior to receiving the first request changing the object type of the object to DCT. 
5.  The method of claim 4, further comprising: after storing the object in the content repository and prior to receiving the first request changing the object type of the object to DCT. 
 
 
    6.  The method of claim 1, wherein the context for the first request is based, at least in part, on an application that issued the first request. 
6.  The method of claim 1, wherein the context for the first request is based, at least in part, on an application that issued the first request. 
 
 
    7.  The method of claim 1, wherein the context for the first request is based, at least in part, on a platform from which the first request was issued. 
7.  The method of claim 1, wherein the context for the first request is based, at least in part, on a platform from which the first request was issued. 
 
 
    8.  The method of claim 1, wherein the context for the first request is based, at least in part, on the object, the action, and a user associated with the request. 
8.  The method of claim 1, wherein the context for the first request is based, at least in part, on the object, the action, and a user associated with the request. 
 
 
     9.  The method of claim 1, wherein the context for the first request is based at least in part on a source content repository in which the object is currently stored and a target content repository in which the object is to be stored. 
9.  The method of claim 1, wherein the context for the first request is based at least in part on a source content repository in which the object is currently stored and a target content repository in which the object is to be stored. 
 
 
    10.  The method of claim 1, wherein the action is one selected from a group consisting of a read, write, modify, delete, and move. 
10.  The method of claim 1, wherein the action is one selection from a group consisting of a read, write, modify, delete, and move. 
 
 
    11.  The method of claim 1, wherein the DCT rule specifies at least one selected from a group consisting of a context definition, a metadata visibility rule, and a content visibility rule. 
11.  The method of claim 1, wherein the DCT rule specifies at least one selected from a group consisting of a context definition, a metadata visibility rule, and a content visibility rule. 
 
 
    12.  The method of claim 10, wherein the DCT rule further specifies at least one permitted action and wherein servicing the first request comprises providing the requesting entity with information related to the at least one permitted action. 


12.  The method of claim 10, wherein the DCT rule further specifies at least one permitted action and wherein serving the first request comprises providing the requesting entity with information related to the at least one permitted action. 
 
 
    13.  The method of claim 1, wherein servicing the first request comprises: 
obtaining content from the object;  

modifying the content in accordance with a content visibility rule specified by the DCT rule to obtain modified content;  and 

providing the modified content to the first requesting entity. 
13.  The method of claim 1, wherein serving the first request comprises: 
obtaining content from the object;  

modifying the content in accordance with a content visibility rule specified by the DCT rule to obtain modified content;  and 

providing the modified content to the first requesting entity. 
 
 
    14.  The method of claim 1, wherein servicing the first request comprises: 
obtaining metadata from the object;  

modifying the metadata in accordance with a metadata visibility rule specified by the DCT rule to obtain modified metadata;  and 

providing the modified metadata to the first requesting entity. 
 14.  The method of claim 1, wherein serving the first request comprises: 
obtaining metadata from the object; 

modifying the metadata in accordance with a metadata visibility rule specified by the DCT rule to obtain modified metadata;  and 

providing the modified metadata to the first requesting entity. 
 
 
    15.  The method of claim 1, wherein servicing the first request comprises: 
obtaining content from the object;  

modifying the content in accordance with a content visibility rule specified by the DCT rule to obtain modified content;  
obtaining metadata from the object;  

modifying the metadata in accordance with a metadata visibility rule specified by the DCT rule to obtain modified metadata;  and 

providing the modified content and the modified metadata to the first requesting entity.  

15.  The method of claim 1, wherein serving the first request comprises: 
obtaining content from the object; 

modifying the content in accordance with a content visibility rule specified by the DCT rule to obtain modified content;  
obtaining metadata from the object;  

modifying the metadata in accordance with a metadata visibility rule specified by the DCT rule to obtain modified metadata;  and 

providing the modified content and the modified metadata to the first requesting entity. 
 
 
    16.  A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for servicing requests, the method comprising: 

at a content management system;  

receiving, from a first requesting entity, a first request to perform an action on an object;  

determining an object type corresponding to the object;  

making a first determination that the determined object type of the object is dynamic content type (DCT); 

based on the first determination, invoking a DCT rules engine, the DCT rules engine: 

determining a context for the first request the context for the first request comprising values for a first set of parameters associated with the request;  

identifying a DCT rule, from multiple DCT rules, based on the context, wherein each of the multiple DCT rules includes a context definition for the DCT rule specifying a second set of parameters and the DCT rule is identified as the DCT rule that matches the request at a most granular level based on the first set of parameters associated with the request and the context definition specifying the second set of parameters for the DCT rule;  and 

servicing the first request using the identified DCT rule by applying the DCT rule based on the values for the first set of parameters associated with the request.  
16.  A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for servicing requests, the method comprising: 


receiving, from a first requesting entity, a first request to perform an action on an object;  




making a first determination that an object type of the object is dynamic content type (DCT);  


based on the first determination, obtaining a context for the first request;  






identifying a DCT rule based on the context;  and 










serving the first request using the DCT rule. 
 
 
  
  17.  The non-transitory computer readable medium of claim 16, the method further comprising: 

receiving, from a second requesting entity, a second request to perform the action on the object;  

making a second determination that the object type of the object is DCT;  

based on the second determination, obtaining a second context for the second request;  

identifying a second DCT rule based on the second context;  and 

serving the second request using the second DCT rule. 
17.  The non-transitory computer readable medium of claim 16, the method further comprising: 


receiving, from a second requesting entity, a second request to perform the action on the object;


making a second determination that the object type of the object is DCT; 

based on the second determination, obtaining a second context for the second request;  

identifying a second DCT rule based on the second context;  and 

serving the second request using the second DCT rule. 
 
 
     18.  The non-transitory computer readable medium of claim 16, wherein the action is one selected from a group consisting of a read, write, modify, delete, and move and wherein the DCT rule specifies at least one selected from a group consisting of a context definition, a metadata visibility rule, and a content visibility rule. 
 18.  The non-transitory computer readable medium of claim 16, wherein the action is one selection from a group consisting of a read, write, modify, delete, and move and wherein the DCT rule specifies at least one selected from a group consisting of a context definition, a metadata visibility rule, and a content visibility rule.
 
 
     19.  A system, comprising: 

a content repository storing an object;  

a content management system coupled to the content repository and programmed to: 
receive, from a first requesting entity, a first request to perform an action on the object;  

determine an object type corresponding to the object;  

make a first determination that the determined object type of the object is dynamic content type (DCT);  

based on the first determination, invoking a OCT rules engine, the DCT rules engine;  

determine a context for the first request the context for the first request comprising values for a first set of parameters associated with the request; 

identify a DCT rule, from multiple DCT rules, based on the context, wherein each of the multiple DCT rules includes a context definition for the DCT rule specifying a second set of parameters and the DCT rule is identified as the DCT rule that matches the request at a most granular level based on the first set of parameters associated with the request and the context definition specifying the second set of parameters for the DCT rule;  and

service the first request using the identified DCT rule by applying the DCT rule based on the values for the first set of parameters associated with the request. 
  19.  A system, comprising: 

a content repository storing an object;  

a content management system coupled to the content repository and programmed to: 

receive, from a first requesting entity, a first request to perform an action on the object;  




make a first determination that an object type of the object is dynamic content type (DCT);  


base on the first determination, obtain a context for the first request;  






identify a DCT rule based on the context;  and 










serve the first request using the DCT rule. 
 
 
    20.  The system of claim 19, wherein the content management system is further programmed to: 

receive, from a second requesting entity, a second request to perform the action on the object;  

make a second determination that the object type of the object is DCT;  

based on the second determination, determine a second context for the second request;  

identify a second OCT rule based on the second context;  and 

service the second request using the second DCT rule. 
20.  The system of claim 19, wherein the content management system is further programmed to:


receive, from a second requesting entity, a second request to perform the action on the object;  

make a second determination that the object type of the object is DCT;  

based on the second determination, obtain a second context for the second request;  

identify a second DCT rule based on the second context;  and 

serve the second request using the second DCT rule. 
 21.  The method of claim 1, wherein the receiving includes receiving, at a content management system, the first request to perform the action on the object, wherein an object model specifies a plurality of object types that are supported by the content management system, wherein the plurality of object types includes the DCT object type. 
 
    22.  The non-transitory computer readable medium of claim 16, wherein the receiving includes receiving, at a content management system, the first request to perform the action on the object, wherein an object model specifies a plurality of object types that are supported by the content management system, wherein the plurality of object types includes the DCT object type. 
 
     23.  The system of claim 19, wherein an object model specifies a plurality of object types that are supported by the content management system, wherein the plurality of object types includes the DCT object type.
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 15), non-transitory computer readable medium (claims 16 – 18), and system (claims 19 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of obtaining a context for the first request, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A method for servicing requests, the method comprising: receiving, from a first requesting entity, a first request to perform an action on an object;  making a first determination that an object type of the object is dynamic content type (DCT); based on the first determination, obtaining a context for the first request;  identifying a DCT rule based on the context;  and serving the first request using the DCT rule.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to receiving, from a first requesting entity, making a first determination, serving the first request (claims 1, 16 and 19). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specification paragraph [0061], “Embodiments of the technology may be implemented on a computing system. Any combination of mobile, desktop, server, embedded, or other types of hardware may be used. …”), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to receiving, from a first requesting entity, making a first determination, serving the first request, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant’s Specification (para. 0061) describes generic off-the shelf computer based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 15 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activities, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al., U.S. Patent Application Publication No.: 2005/0240602 (Hereinafter “Bodin”), and further in view of Safruti et al., U.S. Patent Application Publication No.: 2012/0089700 (Hereinafter “Safruti”).
Regarding claim 1, Bodin teaches, a method for servicing requests, the method comprising:
receiving, from a first requesting entity, a first request to perform an action on an object (Bodin [0046]: In the system of FIG. 1, action engine (170) is programmed to request of action server (178) an action list for an event type.  Action server (178) operates an action factory (not shown) that generates from concrete action classes (180) one or more action objects, places references to the action object in a list object (172), and returns the list object (172) to action engine (170).  Action engine (170) then proceeds generally to execute the actions identified in the list (172).  Examples of actions include transmitting to collaborators a description of the event that triggered the current action list, transmitting to collaborators data from a pertinent dynamic client context, transmitting to collaborators Materials Data Sheets for use in HazMat responses, transmitting to collaborators maps showing a client's physical location, transmitting to collaborators travel directions to a client's physical location, and so on as will occur to those of skill in the art.); 
making a first determination that an object type of the object is dynamic content type (DCT) (Bodin [0077]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.)  
based on the first determination, obtaining a context for the first request (Bodin [0078]: Again referring to FIG. 11: The method of FIG. 11 includes identifying (240) one or more collaborators (182) in dependence upon the dynamic client context (236) and the event (168).  As mentioned above in connection with the description of the system of FIG. 1, event (168) contains not only its event type (242), but also all the data needed to develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Identifying collaborators typically is carried out by applying collaborator selection rules to the event type (242) to identify from a collaborator profile database a collaborator for the event.);
identifying a DCT rule based on the context (Bodin [0075]: The method of FIG. 11 includes detecting (238) an event (168) in dependence upon the dynamic client context (206).  For further explanation of detecting events, FIG. 12 sets a forth flow chart illustrating an exemplary method for detecting (238) an event (168) in dependence upon a dynamic client context (236).  The method of FIG. 12 includes detecting (256) a change in a value of a data element in the dynamic client context (236) and applying (262) rules from event detection rules base (164) to the dynamic client context (164) to determine whether an event has occurred.  In the method of FIG. 12, detecting (256) a change in a value of a data element in the dynamic client context (236) is carried out by comparing data values in a current dynamic client context (236) with corresponding values from a previous dynamic client context (235) for the same client.  If there is any change (256), the method of FIG. 12 proceeds by applying (262) rules from a rules base (164) to determine whether the context data as changed represents an event.  If there is no change in the context data (260), the method of FIG. 12 proceeds by saving (268) the current dynamic client context as a previous dynamic client context and continuing to generate (234) dynamic client contexts as client data comes in. If an event is recognized according to the rules from the rules base, the method of FIG. 12 creates an event object (168) of an event type (242).); and 
Bodin does not clearly teach, serving the first request using the DCT rule. However, Safruti [0063] teaches, “A third POP 118 comprises a third plurality (or cluster) of proxy servers S7, S8, and S9 used to request dynamic content from the dynamic content origin 102.  The cluster of servers in the third POP 118 may share an IP address for a specific service (serving the origin 102), but an IP address may be used for more than one service in some cases.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Bodin et al. to the Safruti’s system by adding the feature of dynamic content rule. Ordinary skilled artisan would have been motivated to do so to provide Bodin’s system with enhanced content. (See Safruti [Abstract], [0013], [0063-0068], [0106]). In addition, the references (Bodin and Safruti) teach features that are analogous art and they are directed to the same field of endeavor, such as dynamic content. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method of claim 1, further comprising:
receiving, from a second requesting entity, a second request to perform the action on the object (Bodin [0046]: In the system of FIG. 1, action engine (170) is programmed to request of action server (178) an action list for an event type.  Action server (178) operates an action factory (not shown) that generates from concrete action classes (180) one or more action objects, places references to the action object in a list object (172), and returns the list object (172) to action engine (170).  Action engine (170) then proceeds generally to execute the actions identified in the list (172).  Examples of actions include transmitting to collaborators a description of the event that triggered the current action list, transmitting to collaborators data from a pertinent dynamic client context, transmitting to collaborators Materials Data Sheets for use in HazMat responses, transmitting to collaborators maps showing a client's physical location, transmitting to collaborators travel directions to a client's physical location, and so on as will occur to those of skill in the art.);
making a second determination that the object type of the object is DCT (Bodin [0077]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.);
based on the second determination, obtaining a second context for the second request (Bodin [0078]: Again referring to FIG. 11: The method of FIG. 11 includes identifying (240) one or more collaborators (182) in dependence upon the dynamic client context (236) and the event (168).  As mentioned above in connection with the description of the system of FIG. 1, event (168) contains not only its event type (242), but also all the data needed to develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Identifying collaborators typically is carried out by applying collaborator selection rules to the event type (242) to identify from a collaborator profile database a collaborator for the event.);
identifying a second DCT rule based on the second context (Bodin [0075]: The method of FIG. 11 includes detecting (238) an event (168) in dependence upon the dynamic client context (206).  For further explanation of detecting events, FIG. 12 sets a forth flow chart illustrating an exemplary method for detecting (238) an event (168) in dependence upon a dynamic client context (236).  The method of FIG. 12 includes detecting (256) a change in a value of a data element in the dynamic client context (236) and applying (262) rules from event detection rules base (164) to the dynamic client context (164) to determine whether an event has occurred.  In the method of FIG. 12, detecting (256) a change in a value of a data element in the dynamic client context (236) is carried out by comparing data values in a current dynamic client context (236) with corresponding values from a previous dynamic client context (235) for the same client.  If there is any change (256), the method of FIG. 12 proceeds by applying (262) rules from a rules base (164) to determine whether the context data as changed represents an event.  If there is no change in the context data (260), the method of FIG. 12 proceeds by saving (268) the current dynamic client context as a previous dynamic client context and continuing to generate (234) dynamic client contexts as client data comes in. If an event is recognized according to the rules from the rules base, the method of FIG. 12 creates an event object (168) of an event type (242).); and
serving the second request using the second DCT rule (Bodin [0070]: “In this example, a second version of paragraph 2 is classified with a classification identifier &lt;tech level="2"&gt;.  In this example, the second version of paragraph 2 is displayed to collaborators having collaborator classification indicating technical level 2.  That is, when a collaborator having technical level 2 in the collaborators profile classifications is selected in dependence upon events created by changed client contexts, rather than displaying an unclassified version of paragraph 2, the second version of paragraph 2 classified &lt;tech level="2"&gt; is displayed to such a collaborator.” Here, second request displays second version based on the dynamic content type rule.).
Regarding claim 3, the method of claim 2, further comprising:
after servicing the first request and prior to receiving the second request, obtaining the second DCT rule (Bodin [Abstract]: In many embodiments, detecting an event in dependence upon the dynamic client context includes detecting a change in a value of a data element in the dynamic client context, and applying event detection rules base to the dynamic client context.).
Regarding claim 4, the method of claim 2, further comprising:
after storing the object in a content repository and prior to receiving the first request, obtaining the DCT rule (Bodin [0038]: Event (168), by the time it arrives in action engine (170) contains all the data needed to identify the type of event and develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Action engine (170) is programmed to apply collaborator selection rules (186) to the event type identified in event (168) to assemble from collaborator profile database (184) a list (176) of collaborators for the event.).
Regarding claim 5, the method of claim 4, further comprising:
after storing the object in the content repository and prior to receiving the first request changing the object type of the object to DCT (Bodin [0030]: Data processing services provided by context server (160) include detecting an event (168) in dependence upon the dynamic client context (236).  Detecting an event may be carried out by detecting a change in a value of a data element in a dynamic client context (236) and applying an event detection rules base (164) to the dynamic client context.  Context server (160) includes an event generator (166), a software module programmed to create an event object (168) and hand it off to action engine (170) when an event is detected.).
Regarding claim 6, the method of claim 1, wherein the context for the first request is based, at least in part, on an application that issued the first request (Bodin [0030]: Data processing services provided by context server (160) include detecting an event (168) in dependence upon the dynamic client context (236).  Detecting an event may be carried out by detecting a change in a value of a data element in a dynamic client context (236) and applying an event detection rules base (164) to the dynamic client context.  Context server (160) includes an event generator (166), a software module programmed to create an event object (168) and hand it off to action engine (170) when an event is detected.).
Regarding claim 7, the method of claim 1, wherein the context for the first request is based, at least in part, on a platform from which the first request was issued  (Bodin [0030]: “Data processing services provided by context server (160) include detecting an event (168) in dependence upon the dynamic client context (236).  Detecting an event may be carried out by detecting a change in a value of a data element in a dynamic client context (236) and applying an event detection rules base (164) to the dynamic client context.  Context server (160) includes an event generator (166), a software module programmed to create an event object (168) and hand it off to action engine (170) when an event is detected.” Here, the context server is the platform.).
Regarding claim 8, the method of claim 1, wherein the context for the first request is based, at least in part, on the object, the action, and a user associated with the request (Bodin [0037]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.).
Regarding claim 9, the method of claim 1, wherein the context for the first request is based at least in part on a source content repository in which the object is currently stored and a target content repository in which the object is to be stored (Safruti [0109]: Module 902 receives a request for a content object from a server side of the proxy on which the client runs.  Module 904 prepares headers and a request to be sent to the target server.).
Regarding claim 10, the method of claim 1, wherein the action is one selection from a group consisting of a read, write, modify, delete, and move (Safruti [0080]: reading or writing the required data)).
Regarding claim 11, the method of claim 1, wherein the DCT rule specifies at least one selected from a group consisting of a context definition, a metadata visibility rule, and a content visibility rule (Safruti [0003]: In the context of CDNs, content delivery describes an action of delivering content over a network in response to end user requests.  The term `content` refers to any kind of data, in any form, regardless of its representation and regardless of what it represents.  Content generally includes both encoded media and metadata.  Encoded content may include, without limitation, static, dynamic or continuous media, including streamed audio, streamed video, web pages, computer programs, documents, files, and the like.  Some content may be embedded in other content, e.g., using markup languages such as HTML (Hyper Text Markup Language) and XML (Extensible Markup Language).  Metadata comprises a content description that may allow identification, discovery, management and interpretation of encoded content.).
Regarding claim 12, the method of claim 10, wherein the DCT rule further specifies at least one permitted action and wherein serving the first request comprises providing the requesting entity with information related to the at least one permitted action (Bodin [0036]: In this example, the client's physical location, the environmental temperature for the client, and the status of the smoke detector where the client is located are all stored in data elements in a dynamic client context for the client.  In this example, event generator applies the exemplary rule from rules base (164) and receives a return event type of `FIRE,` which event generator (166) is programmed to pass to an object oriented parameterized event creation factory method in an event factory object.  The event factory instantiates and returns an object of a concrete event class named, for example, fireEvent, derived from an abstract event class.).
Regarding claim 13, the method of claim 1, wherein serving the first request comprises: obtaining content from the object; modifying the content in accordance with a content visibility rule specified by the DCT rule to obtain modified content; and providing the modified content to the first requesting entity (Safruti [0059]: In some embodiments, in accordance with the HTTP protocol, when a content object is in cache but listed as expired, a server may actually request the object with an "if modified since" or similar indication of what object it has in cache.  The server (origin or secondary server) may verify that the cached object is still fresh, and will reply with a "not modified" response--notifying that the copy is still fresh and that it can be used.).
Regarding claim 14, the method of claim 1, wherein serving the first request comprises: obtaining metadata from the object; modifying the metadata in accordance with a metadata visibility rule specified by the DCT rule to obtain modified metadata; and providing the modified metadata to the first requesting entity (Safruti [0003]: In the context of CDNs, content delivery describes an action of delivering content over a network in response to end user requests.  The term `content` refers to any kind of data, in any form, regardless of its representation and regardless of what it represents.  Content generally includes both encoded media and metadata.  Encoded content may include, without limitation, static, dynamic or continuous media, including streamed audio, streamed video, web pages, computer programs, documents, files, and the like.  Some content may be embedded in other content, e.g., using markup languages such as HTML (Hyper Text Markup Language) and XML (Extensible Markup Language). Metadata comprises a content description that may allow identification, discovery, management and interpretation of encoded content.).
Regarding claim 15, the method of claim 1, wherein serving the first request comprises: 
obtaining content from the object; modifying the content in accordance with a content visibility rule specified by the DCT rule to obtain modified content  (Safruti [0059]: In some embodiments, in accordance with the HTTP protocol, when a content object is in cache but listed as expired, a server may actually request the object with an "if modified since" or similar indication of what object it has in cache.  The server (origin or secondary server) may verify that the cached object is still fresh, and will reply with a "not modified" response--notifying that the copy is still fresh and that it can be used.); 
obtaining metadata from the object; modifying the metadata in accordance with a metadata visibility rule specified by the DCT rule to obtain modified metadata  (Safruti [0003]: In the context of CDNs, content delivery describes an action of delivering content over a network in response to end user requests.  The term `content` refers to any kind of data, in any form, regardless of its representation and regardless of what it represents.  Content generally includes both encoded media and metadata.  Encoded content may include, without limitation, static, dynamic or continuous media, including streamed audio, streamed video, web pages, computer programs, documents, files, and the like.  Some content may be embedded in other content, e.g., using markup languages such as HTML (Hyper Text Markup Language) and XML (Extensible Markup Language). Metadata comprises a content description that may allow identification, discovery, management and interpretation of encoded content.); and
providing the modified content and the modified metadata to the first requesting entity (Safruti [0002]: “Content delivery networks (CDNs) comprise dedicated collections of servers located across the Internet.  Three main entities participate in a CDN: content provider, CDN provider and end users.  A content provider is one who delegates Uniform Resource Locator (URL) name space for web objects to be distributed.  An origin server of the content provider holds these objects.  CDN providers provide infrastructure (e.g., a network of proxy servers) to content providers to achieve timely and reliable delivery of content over the Internet.  End users are the entities that access content provided on the content provider's origin server.” Here, the modified content and metadata are provided to the end user entities.).
Regarding claim 16, Bodin teaches, a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for servicing requests, the method comprising:
receiving, from a first requesting entity, a first request to perform an action on an object (Bodin [0046]: In the system of FIG. 1, action engine (170) is programmed to request of action server (178) an action list for an event type.  Action server (178) operates an action factory (not shown) that generates from concrete action classes (180) one or more action objects, places references to the action object in a list object (172), and returns the list object (172) to action engine (170).  Action engine (170) then proceeds generally to execute the actions identified in the list (172).  Examples of actions include transmitting to collaborators a description of the event that triggered the current action list, transmitting to collaborators data from a pertinent dynamic client context, transmitting to collaborators Materials Data Sheets for use in HazMat responses, transmitting to collaborators maps showing a client's physical location, transmitting to collaborators travel directions to a client's physical location, and so on as will occur to those of skill in the art.); 
making a first determination that an object type of the object is dynamic content type (DCT) (Bodin [0077]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.); 
based on the first determination, obtaining a context for the first request (Bodin [0078]: Again referring to FIG. 11: The method of FIG. 11 includes identifying (240) one or more collaborators (182) in dependence upon the dynamic client context (236) and the event (168).  As mentioned above in connection with the description of the system of FIG. 1, event (168) contains not only its event type (242), but also all the data needed to develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Identifying collaborators typically is carried out by applying collaborator selection rules to the event type (242) to identify from a collaborator profile database a collaborator for the event.); 
identifying a DCT rule based on the context (Bodin [0075]: The method of FIG. 11 includes detecting (238) an event (168) in dependence upon the dynamic client context (206).  For further explanation of detecting events, FIG. 12 sets a forth flow chart illustrating an exemplary method for detecting (238) an event (168) in dependence upon a dynamic client context (236).  The method of FIG. 12 includes detecting (256) a change in a value of a data element in the dynamic client context (236) and applying (262) rules from event detection rules base (164) to the dynamic client context (164) to determine whether an event has occurred.  In the method of FIG. 12, detecting (256) a change in a value of a data element in the dynamic client context (236) is carried out by comparing data values in a current dynamic client context (236) with corresponding values from a previous dynamic client context (235) for the same client.  If there is any change (256), the method of FIG. 12 proceeds by applying (262) rules from a rules base (164) to determine whether the context data as changed represents an event.  If there is no change in the context data (260), the method of FIG. 12 proceeds by saving (268) the current dynamic client context as a previous dynamic client context and continuing to generate (234) dynamic client contexts as client data comes in. If an event is recognized according to the rules from the rules base, the method of FIG. 12 creates an event object (168) of an event type (242).); and 
Bodin does not clearly teach, serving the first request using the DCT rule. However, Safruti [0063] teaches, “A third POP 118 comprises a third plurality (or cluster) of proxy servers S7, S8, and S9 used to request dynamic content from the dynamic content origin 102.  The cluster of servers in the third POP 118 may share an IP address for a specific service (serving the origin 102), but an IP address may be used for more than one service in some cases.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Bodin et al. to the Safruti’s system by adding the feature of dynamic content rule. Ordinary skilled artisan would have been motivated to do so to provide Bodin’s system with enhanced content. (See Safruti [Abstract], [0013], [0063-0068], [0106]). In addition, the references (Bodin and Safruti) teach features that are analogous art and they are directed to the same field of endeavor, such as dynamic content. This close relation suggests a high expectation of success when combined.
Regarding claim 17, the non-transitory computer readable medium of claim 16, the method further comprising:
receiving, from a second requesting entity, a second request to perform the action on the object (Bodin [0046]: In the system of FIG. 1, action engine (170) is programmed to request of action server (178) an action list for an event type.  Action server (178) operates an action factory (not shown) that generates from concrete action classes (180) one or more action objects, places references to the action object in a list object (172), and returns the list object (172) to action engine (170).  Action engine (170) then proceeds generally to execute the actions identified in the list (172).  Examples of actions include transmitting to collaborators a description of the event that triggered the current action list, transmitting to collaborators data from a pertinent dynamic client context, transmitting to collaborators Materials Data Sheets for use in HazMat responses, transmitting to collaborators maps showing a client's physical location, transmitting to collaborators travel directions to a client's physical location, and so on as will occur to those of skill in the art.);
making a second determination that the object type of the object is DCT (Bodin [0077]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.);
based on the second determination, obtaining a second context for the second request (Bodin [0078]: Again referring to FIG. 11: The method of FIG. 11 includes identifying (240) one or more collaborators (182) in dependence upon the dynamic client context (236) and the event (168).  As mentioned above in connection with the description of the system of FIG. 1, event (168) contains not only its event type (242), but also all the data needed to develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Identifying collaborators typically is carried out by applying collaborator selection rules to the event type (242) to identify from a collaborator profile database a collaborator for the event.);
identifying a second DCT rule based on the second context (Bodin [0075]: The method of FIG. 11 includes detecting (238) an event (168) in dependence upon the dynamic client context (206).  For further explanation of detecting events, FIG. 12 sets a forth flow chart illustrating an exemplary method for detecting (238) an event (168) in dependence upon a dynamic client context (236).  The method of FIG. 12 includes detecting (256) a change in a value of a data element in the dynamic client context (236) and applying (262) rules from event detection rules base (164) to the dynamic client context (164) to determine whether an event has occurred.  In the method of FIG. 12, detecting (256) a change in a value of a data element in the dynamic client context (236) is carried out by comparing data values in a current dynamic client context (236) with corresponding values from a previous dynamic client context (235) for the same client.  If there is any change (256), the method of FIG. 12 proceeds by applying (262) rules from a rules base (164) to determine whether the context data as changed represents an event.  If there is no change in the context data (260), the method of FIG. 12 proceeds by saving (268) the current dynamic client context as a previous dynamic client context and continuing to generate (234) dynamic client contexts as client data comes in. If an event is recognized according to the rules from the rules base, the method of FIG. 12 creates an event object (168) of an event type (242).); and
serving the second request using the second DCT rule (Bodin [0070]: “In this example, a second version of paragraph 2 is classified with a classification identifier &lt;tech level="2"&gt;.  In this example, the second version of paragraph 2 is displayed to collaborators having collaborator classification indicating technical level 2.  That is, when a collaborator having technical level 2 in the collaborators profile classifications is selected in dependence upon events created by changed client contexts, rather than displaying an unclassified version of paragraph 2, the second version of paragraph 2 classified &lt;tech level="2"&gt; is displayed to such a collaborator.” Here, second request displays second version based on the dynamic content type rule.).
Regarding claim 18, the non-transitory computer readable medium of claim 16, wherein the action is one selection from a group consisting of a read, write, modify, delete, and move  (Safruti [0080]: reading or writing the required data)) and wherein the DCT rule specifies at least one selected from a group consisting of a context definition, a metadata visibility rule, and a content visibility rule (Safruti [0003]: In the context of CDNs, content delivery describes an action of delivering content over a network in response to end user requests.  The term `content` refers to any kind of data, in any form, regardless of its representation and regardless of what it represents.  Content generally includes both encoded media and metadata.  Encoded content may include, without limitation, static, dynamic or continuous media, including streamed audio, streamed video, web pages, computer programs, documents, files, and the like.  Some content may be embedded in other content, e.g., using markup languages such as HTML (Hyper Text Markup Language) and XML (Extensible Markup Language).  Metadata comprises a content description that may allow identification, discovery, management and interpretation of encoded content.).
Regarding claim 19, Bodin teaches, a system, comprising:
a content repository storing an object; a content management system coupled to the content repository and programmed to (Bodin [0029]: “The system of FIG. 1 also includes clients (154) that operate by acquiring data that describes the client and the client's environment and communicates that data to a context server (160) for storage in a dynamic client context.” Here, the context server is the content repository.):
receive, from a first requesting entity, a first request to perform an action on the object  (Bodin [0046]: In the system of FIG. 1, action engine (170) is programmed to request of action server (178) an action list for an event type.  Action server (178) operates an action factory (not shown) that generates from concrete action classes (180) one or more action objects, places references to the action object in a list object (172), and returns the list object (172) to action engine (170).  Action engine (170) then proceeds generally to execute the actions identified in the list (172).  Examples of actions include transmitting to collaborators a description of the event that triggered the current action list, transmitting to collaborators data from a pertinent dynamic client context, transmitting to collaborators Materials Data Sheets for use in HazMat responses, transmitting to collaborators maps showing a client's physical location, transmitting to collaborators travel directions to a client's physical location, and so on as will occur to those of skill in the art.);
make a first determination that an object type of the object is dynamic content type (DCT) (Bodin [0077]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.);
base on the first determination, obtain a context for the first request (Bodin [0078]: Again referring to FIG. 11: The method of FIG. 11 includes identifying (240) one or more collaborators (182) in dependence upon the dynamic client context (236) and the event (168).  As mentioned above in connection with the description of the system of FIG. 1, event (168) contains not only its event type (242), but also all the data needed to develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Identifying collaborators typically is carried out by applying collaborator selection rules to the event type (242) to identify from a collaborator profile database a collaborator for the event.); 
identify a DCT rule based on the context (Bodin [0075]: The method of FIG. 11 includes detecting (238) an event (168) in dependence upon the dynamic client context (206).  For further explanation of detecting events, FIG. 12 sets a forth flow chart illustrating an exemplary method for detecting (238) an event (168) in dependence upon a dynamic client context (236).  The method of FIG. 12 includes detecting (256) a change in a value of a data element in the dynamic client context (236) and applying (262) rules from event detection rules base (164) to the dynamic client context (164) to determine whether an event has occurred.  In the method of FIG. 12, detecting (256) a change in a value of a data element in the dynamic client context (236) is carried out by comparing data values in a current dynamic client context (236) with corresponding values from a previous dynamic client context (235) for the same client.  If there is any change (256), the method of FIG. 12 proceeds by applying (262) rules from a rules base (164) to determine whether the context data as changed represents an event.  If there is no change in the context data (260), the method of FIG. 12 proceeds by saving (268) the current dynamic client context as a previous dynamic client context and continuing to generate (234) dynamic client contexts as client data comes in. If an event is recognized according to the rules from the rules base, the method of FIG. 12 creates an event object (168) of an event type (242).); and 
Bodin does not clearly teach, serve the first request using the DCT rule. However, Safruti [0063] teaches, “A third POP 118 comprises a third plurality (or cluster) of proxy servers S7, S8, and S9 used to request dynamic content from the dynamic content origin 102.  The cluster of servers in the third POP 118 may share an IP address for a specific service (serving the origin 102), but an IP address may be used for more than one service in some cases.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Bodin et al. to the Safruti’s system by adding the feature of dynamic content rule. Ordinary skilled artisan would have been motivated to do so to provide Bodin’s system with enhanced content. (See Safruti [Abstract], [0013], [0063-0068], [0106]). In addition, the references (Bodin and Safruti) teach features that are analogous art and they are directed to the same field of endeavor, such as dynamic content. This close relation suggests a high expectation of success when combined.

Regarding claim 20, the system of claim 19, wherein the content management system is further programmed to:
receive, from a second requesting entity, a second request to perform the action on the object (Bodin [0046]: In the system of FIG. 1, action engine (170) is programmed to request of action server (178) an action list for an event type.  Action server (178) operates an action factory (not shown) that generates from concrete action classes (180) one or more action objects, places references to the action object in a list object (172), and returns the list object (172) to action engine (170).  Action engine (170) then proceeds generally to execute the actions identified in the list (172).  Examples of actions include transmitting to collaborators a description of the event that triggered the current action list, transmitting to collaborators data from a pertinent dynamic client context, transmitting to collaborators Materials Data Sheets for use in HazMat responses, transmitting to collaborators maps showing a client's physical location, transmitting to collaborators travel directions to a client's physical location, and so on as will occur to those of skill in the art.);
make a second determination that the object type of the object is DCT (Bodin [0077]: When an event generator instantiates an event object, the event generator typically may include in the event object a reference to one or more dynamic client context objects, including the current dynamic client context object whose changes in data values triggered the event, but also one or more previous dynamic client context objects so that an action engine may have previous data values as needed.  Alternatively, a concrete event class may include all the data elements needed for action preparation, so that only the data values are loaded from the pertinent dynamic client contexts rather than including the dynamic client contexts themselves, object built from them, or object oriented references or pointers to them.);
based on the second determination, obtain a second context for the second request (Bodin [0078]: Again referring to FIG. 11: The method of FIG. 11 includes identifying (240) one or more collaborators (182) in dependence upon the dynamic client context (236) and the event (168).  As mentioned above in connection with the description of the system of FIG. 1, event (168) contains not only its event type (242), but also all the data needed to develop actions in response to the event, including data from or references to objects built from pertinent dynamic client contexts (236).  Identifying collaborators typically is carried out by applying collaborator selection rules to the event type (242) to identify from a collaborator profile database a collaborator for the event.);
identify a second DCT rule based on the second context (Bodin [0075]: The method of FIG. 11 includes detecting (238) an event (168) in dependence upon the dynamic client context (206).  For further explanation of detecting events, FIG. 12 sets a forth flow chart illustrating an exemplary method for detecting (238) an event (168) in dependence upon a dynamic client context (236).  The method of FIG. 12 includes detecting (256) a change in a value of a data element in the dynamic client context (236) and applying (262) rules from event detection rules base (164) to the dynamic client context (164) to determine whether an event has occurred.  In the method of FIG. 12, detecting (256) a change in a value of a data element in the dynamic client context (236) is carried out by comparing data values in a current dynamic client context (236) with corresponding values from a previous dynamic client context (235) for the same client.  If there is any change (256), the method of FIG. 12 proceeds by applying (262) rules from a rules base (164) to determine whether the context data as changed represents an event.  If there is no change in the context data (260), the method of FIG. 12 proceeds by saving (268) the current dynamic client context as a previous dynamic client context and continuing to generate (234) dynamic client contexts as client data comes in. If an event is recognized according to the rules from the rules base, the method of FIG. 12 creates an event object (168) of an event type (242).); and
serve the second request using the second DCT rule (Bodin [0070]: “In this example, a second version of paragraph 2 is classified with a classification identifier &lt;tech level="2"&gt;.  In this example, the second version of paragraph 2 is displayed to collaborators having collaborator classification indicating technical level 2.  That is, when a collaborator having technical level 2 in the collaborators profile classifications is selected in dependence upon events created by changed client contexts, rather than displaying an unclassified version of paragraph 2, the second version of paragraph 2 classified &lt;tech level="2"&gt; is displayed to such a collaborator.” Here, second request displays second version based on the dynamic content type rule.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bodin, US 2005/0240603, “Dynamic Media Content for Collaborators with Client Environment Information in Dynamic Client Contexts”
Pace, US 2011/0016348, System and Method for Bridging Assets to Network Nodes on Multi-tiered networks
Goodwin, US 8,874,621, Dynamic Content Systems and Methods
Bone, US 9,330,109, System, Method and Apparatus for Enterprise Policy Management
Graham, US 7,660,902, Dynamic File Access Control and Management

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154